Citation Nr: 0812216	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  97-34 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.

2. Entitlement to separate schedular 10 percent ratings for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1954 to 
February 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, wherein the RO continued a 10 percent 
evaluation for service-connected bilateral hearing loss.  By 
that same rating action, the RO granted service connection 
for tinnitus and assigned an initial evaluation of 10 
percent.  The veteran perfected a timely appeal of these 
determinations.

In a May 2001 decision, the Board denied the veteran's 
claims, and he appealed the decision to the U.S. Court of 
Appeals For Veterans Claims (Court).  The veteran, through 
his attorney, and the Secretary of Veterans Affairs submitted 
a Joint Motion For to Vacate in Part and Remand.  In a 
November 2002 Order, the Court granted the motion, vacated 
the May 2001 Board decision, and remanded the case to the 
Board for further appellate review.

These matters were before the Board August 2003 and April 
2006, and were both times remanded for further development.


FINDINGS OF FACT

1. The worst the veteran's hearing impairment has been noted 
to be on testing is a combination of level II for the right 
ear and level XI for the left ear; and a combination of level 
III for the right ear, and level VIII for the left ear.

2. The veteran experiences recurrent bilateral tinnitus for 
which the maximum scheduler rating of 10 percent is assigned.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.85, 4.86, Diagnostic Code 6100 (2007).

2. There is no legal basis for the assignment of separate 
schedular 10 percent disability ratings for bilateral 
tinnitus.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and 
implemented at 38 C.F.R. § 3.159 (2007), amended VA's duties 
to notify and assist a claimant in developing the information 
and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and 
any designated representative of the information and evidence 
needed to substantiate a claim.  In this regard, January 
2004, May 2004 and November 2006 letters to the veteran from 
the Agency of Original Jurisdiction (AOJ) specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to an 
increased rating, and the division of responsibility between 
the veteran and VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007), these letters essentially satisfied the 
notification requirements of the VCAA by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting that 
the veteran provide any information or evidence in his 
possession that pertained to the claim.

Furthermore, the Board notes the Court's recent decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires for an increased rating claim requires that: 
(1) VA notify the claimant that the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

In this case, the November 2006 letter notified the veteran 
that he must provide medical or lay evidence demonstrating a 
worsening of the disability, including impact on employment, 
and that disability ratings are determined by applying the 
rating schedule to the disability as appropriate.  The letter 
also provided specific examples of the medical and lay 
evidence that would be relevant to establishing an increased 
rating.  Furthermore, the letter specifically indicated that 
any audiometric examination used to evaluate the veteran's 
hearing loss evaluation must conform to the provisions 38 
C.F.R. § 4.85 (2005), must be conducted without the use of 
hearing aids, and should include both a controlled speech 
discrimination test (Maryland CNC) and a puretone audiometry 
test.  The letter furthermore clarified that puretone 
threshold average was the sum of the puretone thresholds at 
1,000, 2000, 3,000 and 4,000 Hertz, divided by four.  Thus, 
the Board finds that at least general notice of the test 
result required for an increased rating for hearing loss was 
provided to the veteran, and that the veteran was therefore 
provided adequate notice by VA under Vazquez-Flores.

The Board acknowledges that complete VCAA notice was only 
provided to the veteran after the initial unfavorable 
decision in this case, rather than prior to the initial 
decision as typically required.  However, in a case involving 
the timing of the VCAA notice, the Court held that in such 
situations, the appellant has a right to a VCAA content-
complying notice and proper subsequent VA process.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  A VCAA-compliant 
letter was issued to the veteran in November 2006.  
Thereafter, he was afforded an opportunity to respond, and 
the AOJ then subsequently reviewed the claim and issued a 
supplemental statement of the case to the veteran in July 
2007.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
Pelegrini v. Principi, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Also, during the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements apply to all five elements of a service 
connection claim, including the disability rating and 
effective date of the award.  The veteran was provided this 
notice in November 2006.  As such, any notice deficiencies 
related to the rating or effective date were subsequently 
remedied.  Thus, the Board finds no prejudice to the veteran 
in processing the issuance of a final decision.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996).

Second, VA has a duty under the VCAA to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West 2002).  In this regard, the 
following are associated with the claims file: the veteran's 
service medical records, VA medical treatment records, VA 
examinations, a letter and audiometric examination report 
from the veteran's private physician, a letter from the 
veteran's daughter, and written statements from the veteran 
and his representative.  

The Board notes that, pursuant to the Board's April 2006 
remand, in its November 2006 letter to the veteran, the RO 
requested that the veteran contact his private physician, Dr. 
B., to have him interpret his September 2005 audiometric 
examination report in order to have it conform to the 
provisions of 38 C.F.R. § 4.85 (2005), if possible.  The RO 
informed the veteran that he should specifically advise Dr. 
B. that any audiometric examination must be conducted without 
the use of hearing aids, and should include both a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  "Puretone threshold average," was noted to 
be the sum of the puretone thresholds at 1,000, 2000, 3,000 
and 4,000 Hertz, divided by four.

There is no indication that the veteran obtained any such 
interpretation or any further information from Dr. B.  In 
this regard, in its April 2006 remand, the Board informed the 
RO that, if Dr. B. was unable to conform his September 2005 
audiometric examination report to the provisions of 38 C.F.R. 
§ 4.85, then the RO should schedule the veteran for both a 
Maryland CNC speech recognition test and puretone audiometric 
test to determine the current severity of his service-
connected bilateral hearing loss.  The Board notes that the 
veteran was provided such a VA examination in June 2007.

There is no indication that there is any additional relevant 
evidence to be obtained by either VA or the veteran.  The 
Board therefore determines that VA has made reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim.

II. Increased Ratings

The veteran argues that he is entitled to a disability rating 
in excess of 10 percent for bilateral hearing loss, and 
separate schedular 10 percent ratings for bilateral tinnitus.

A. Hearing loss

The assignment of disability ratings for hearing impairment 
are to be derived by mechanical application of the Rating 
Schedule to the numeric designations assigned after 
audiometry evaluations are rendered.  Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In cases in which the evaluation of 
hearing loss is at issue, an examination for VA purposes must 
be conducted by a state-licensed audiologist and must include 
a controlled speech discrimination test and a pure tone 
audiometry test.  Examinations are conducted without the use 
of hearing aids.  38 C.F.R. § 4.85(a).

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) 
represent eleven categories of the discrimination percentage 
based on the controlled speech discrimination test.  The 
vertical columns in Table VI represent eleven categories of 
decibel loss based on the pure tone audiometry test.  The 
numerical designation of impaired efficiency (I through XI) 
is determined for each ear by intersecting the horizontal row 
appropriate for the percentage of discrimination and the 
vertical column appropriate to puretone decibel loss.  For 
example, with the percentage of discrimination of 70 and an 
average pure tone decibel loss of 64, the numeric designation 
level is "V" for one ear.  The same procedure is followed 
for the other ear.  38 C.F.R. § 4.85(b).

The percentage evaluation is found on Table VII (in 38 C.F.R. 
§ 4.85) by intersecting the horizontal row appropriate for 
the numeric designation for the ear having the better hearing 
and the vertical column appropriate to the numeric 
designation level for the ear having the poorer hearing.  For 
example, if the better ear has a numeric designation level of 
"V," and the poorer ear has a numeric designation level of 
"VII," the percentage evaluation is 30 percent.  38 C.F.R. 
§ 4.85(e), Diagnostic Code 6100.

Specific provisions are in effect for "unusual patterns of 
hearing impairment," specifically cases where the pure tone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) are 55 decibels or more, or where 
the pure tone thresholds are 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. 
§ 4.86.  In such cases, the numerical designation for hearing 
impairment is determined from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear is 
evaluated separately.  38 C.F.R. § 4.86.

The veteran underwent a VA audiological evaluation in April 
1998, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
30, 35, 60, and 70 on the right; and 75, 75, 90 and 90 on the 
left.  The results of that examination revealed an average 
puretone threshold hearing level of 48 dB for the right ear, 
and 83 dB for the left ear.  Speech audiometry revealed 
speech recognition ability of 88 percent in his right ear and 
28 percent in his left ear.

Application of table VI to these scores results in a Roman 
numeral designation of II for the right ear, and XI for the 
left ear.  This combination, when applied to table VII, 
results in a 10 percent evaluation for hearing impairment 
under Diagnostic Code 6100.  As pure tone thresholds at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 decibels or more for the left ear, the use of 
table VIa is applicable for the left ear.  Application of 
table VIa to the left ear scores results in a Roman numeral 
designation of VIII.  The combination of Roman numeral 
designations of I for the right ear and VIII for the left 
ear, when applied to table VII, results in a 10 percent 
evaluation under Diagnostic Code 6100.

The veteran underwent a VA audiological evaluation in May 
2000, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
35, 40, 70, and 65 on the right; and 80, 80, 90, and 95 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 53 dB for the 
right ear, and 86 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 84 percent in his 
right ear and 54 percent in his left ear.

Application of table VI to these scores results in a Roman 
numeral designation of II for the right ear, and VIII for the 
left ear.  This combination, when applied to table VII, 
results in a 10 percent evaluation for hearing impairment 
under Diagnostic Code 6100.  As pure tone thresholds at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 decibels or more for the left ear, the use of 
table VIa is applicable for the left ear.  Application of 
table VIa to the left ear scores results in a Roman numeral 
designation of VIII.  The combination of Roman numeral 
designations of II for the right ear and VIII for the left 
ear, when applied to table VII, results in a 10 percent 
evaluation under Diagnostic Code 6100.

The veteran underwent a VA audiological evaluation in June 
2007, which showed that the pure tone hearing threshold 
levels at 1000, 2000, 3000, and 4000 hertz were respectively 
35, 55, 65, and 60 on the right; and 80, 85, 85, and 90 on 
the left.  The results of that examination revealed an 
average puretone threshold hearing level of 54 dB for the 
right ear, and 85 dB for the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in his 
right ear and 68 percent in his left ear.

Application of table VI to these scores results in a Roman 
numeral designation of I for the right ear, and VII for the 
left ear.  This combination, when applied to table VII, 
results in a 10 percent evaluation for hearing impairment 
under Diagnostic Code 6100.  As pure tone thresholds at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) are 55 decibels or more for the left ear, the use of 
table VIa is applicable for the left ear.  Application of 
table VIa to the left ear scores results in a Roman numeral 
designation of VIII.  The combination of Roman numeral 
designations of I for the right ear and VIII for the left 
ear, when applied to table VII, results in a 10 percent 
evaluation under Diagnostic Code 6100.

The veteran submitted evidence in the form of a private 
audiologic evaluation performed by the veteran's private 
physician, Dr. B., dated in September 2005, along with a 
letter from Dr. B. describing the veteran's hearing loss.  
Pursuant to the Board's April 2006 remand, in its November 
2006 letter to the veteran, the RO requested that the veteran 
contact his private physician, Dr. B., to have him interpret 
his September 2005 audiometric examination report and have it 
conform to the provisions of 38 C.F.R. § 4.85 (2005), if 
possible.  The RO informed the veteran that he should 
specifically advise Dr. B. that any audiometric examination 
must be conducted without the use of hearing aids, and should 
include both a controlled speech discrimination test 
(Maryland CNC) and a puretone audiometry test.  "Puretone 
threshold average," was noted to be the sum of the puretone 
thresholds at 1,000, 2000, 3,000 and 4,000 Hertz, divided by 
four.  There is no indication that the veteran obtained any 
such interpretation or any further information from Dr. B.

Disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The VA examinations of record contain the only 
audiometric evaluations adequate to evaluate the veteran's 
hearing loss for VA rating purposes under 38 C.F.R. §§ 4.85 
and 4.86.  An evaluation in excess of 10 percent for 
bilateral hearing loss is not warranted by any of the hearing 
loss test results of record that are in accordance with 
38 C.F.R. §§ 4.85, 4.86.  Thus, a disability rating in excess 
of 10 percent for bilateral hearing loss is not warranted.

B. Tinnitus

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 
6260, which limits a veteran to a single schedular disability 
rating for tinnitus, regardless whether the tinnitus is 
unilateral or bilateral.  Subsequently, the stay of 
adjudication of tinnitus rating cases was lifted.

The maximum schedular rating available for tinnitus is 10 
percent.  38 C.F.R. § 4.87, Diagnostic Code 6260; see 
38 U.S.C.A. § 1155.  As there is no legal basis upon which to 
award a higher evaluation than 10 percent for bilateral 
tinnitus, the veteran's appeal must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

III. Extra-Schedular Consideration

The above decisions are based on application of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  That rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  To accord justice in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The veteran's representative, in statements dated in 
September 2005 and February 2006, asserted that the veteran's 
hearing loss and tinnitus has had a serious impact on his 
balance and ability to perform job functions.  Specifically, 
the representative argued that the veteran suffered from loss 
of directional abilities that interfered with his ability to 
work safely on construction sites.

In a September 2005 letter, the veteran's private physician, 
Dr. B., stated that the veteran had significant difficulty 
hearing with competing background noise at work, especially 
with loss of directional abilities due to asymmetric nerve 
hearing loss.

The veteran also has submitted a letter from his daughter, 
dated in January 2007, which indicates that his deafness in 
the left ear has become annoying over the years, especially 
when she and the veteran watched television together, as the 
volume was so loud that they cold not sit in the same room 
together.  The daughter's letter also indicated that, to 
carry on a conversation, they needed to yell at each other, 
and that his disability was becoming worse and affecting 
others around him.

The Board has considered these contentions.  However, the 
record does not establish that the schedular criteria are 
inadequate to evaluate the veteran's bilateral hearing loss 
and tinnitus so as to warrant assignment of an increased 
rating on an extra-schedular basis.  Although the veteran's 
hearing loss and tinnitus may affect the veteran's life and 
ability to perform his occupation, there has been no showing 
that either disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluations), necessitated frequent periods of 
hospitalization, or has otherwise rendered impractical the 
application of the regular schedular standards.

The Board notes that the November 2006 notice letter from VA 
to the veteran stated that the veteran's disability rating 
was determined, in part, on the impact of the veteran's 
condition and symptoms on employment, and that evidence that 
the veteran should tell VA about or give to VA that may 
affect how VA assigned his disability rating included recent 
Social Security determinations and statements from employers 
as to job performance, lost time, or other information 
regarding how his condition affected his ability to work.  
The veteran has not submitted any information from employers 
or any other such information regarding any actual effect of 
his hearing loss disability on employment.  Although Dr. B. 
indicated that the veteran had significant difficulty hearing 
with competing background noise at work, especially with loss 
of directional abilities due to asymmetric nerve hearing 
loss, there has been no indication that there has been any 
effect on job performance, lost time from work, or any other 
effect on ability to work that would constitute "marked 
interference" with employment.

In short, although hearing loss and tinnitus may affect the 
veteran's life and occupation, the instant case does not 
present such an exceptional or unusual hearing loss or 
tinnitus disability picture as to render impractical the 
application of the regular schedular standards.  Accordingly, 
the Board finds that the criteria for submission for 
assignment of assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

1. Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss is denied.

2. Entitlement to separate schedular 10 percent disability 
ratings for bilateral tinnitus is denied.


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


